DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 16/696,202 on April 19, 2022. Please note: Claims 1 and 11 have been amended, claims 14 and 17 have been canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous claim objections, are hereby withdrawn since the amended claims, submitted on April 19, 2022, overcome the objections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the electronic control unit (450) being configured to evaluate the capacitance variation of the resistive layer that is indicative of a touch event on the capacity touch fabric sensor (10)” in claim 1, “evaluating capacitance variations provided by the plurality of electrodes (40) using an electronic control unit (450)” in claim 11 and “an electronic control unit (450) configured to receive and interpret a data structure generated by a human gesture according to the method of claims 11 to 12” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
Claims 1-13 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited prior art, either alone or in combination, explicitly teaches or renders obvious all of the limitations of the independent claims.
	
The closest prior art to claim 1 is Moore (US 20120105370 A1) in view of Liu et al. (US 20090160800 A1), hereinafter Liu.
	Regarding Claim 1, please refer to the discussion of Moore in view of Liu in the rejection of claim 1 in the Final Office Action dated 01/19/2022. 

Furthermore, Moore in view of Liu does not explicitly teach:
	wherein the capacitance variation evaluated by the electronic control unit (450) is a function of an effective distance between two electrodes (40), wherein said effective distance is calculated as a ratio between the distance between said two electrodes (40) and a sheet resistance of the resistive layer (20).
	None of the other cited prior art teaches this limitation so as to render it obvious in combination with the relied upon references. In particular, the prior art, as a whole, does not teach or render obvious an electronic control unit that evaluates capacitance variation that is a function of the claimed ratio, within a capacity touch fabric sensor that has the particular claimed structure. Therefore, none of the cited prior art, either alone or in combination, explicitly teaches or renders obvious all of the limitations of the claim.

	Applicant’s FIGS. 1 and 4 illustrates the claimed capacity touch fabric sensor (10) comprising a fabric layer (30) and layer (20) of a highly resistive material coating, the resistive coating layer (20) coating the fabric layer (30) (See page 4, lines 13-15), wherein the fabric sensor (10) further comprises a plurality of electrodes (40) superimposed to the fabric layer (30) (See page 4, lines 17-19) (See FIGS. 1 and 4, illustrating the claimed structures in parenthesis), the plurality of electrodes (40) being electrically coupled with the layer (20) of resistive material coating, each electrode (40) being connected by means of an electrical connection (50) to an electronic control unit (450) (FIG. 4) (See page 4, lines 20-23), the electronic control unit (450) being configured to evaluate capacitance variation of the resistive layer that is indicative of a touch event on the capacity touch fabric sensor (10) (See page 7, lines 23-25), 
	wherein a resistance of the highly resistive material coating of the resistive coating layer (20) is high enough in order to avoid that the adjacent electrodes (40) are short circuited and low enough to enable the highest possible pick-up of parasitic coupling of touch events (See page 6, lines 10-13) and the capacitance variation evaluated by the electronic control unit (450) is a function of an effective distance between two electrodes (40), wherein said effective distance is calculated as a ratio between the distance between said two electrodes (40) and a sheet resistance of the resistive layer (20) (See page 6, lines 14-19).

	Claims 2-10, 15 and 16 depend on claim 1, and are therefore allowed for the reasons discussed above. 

The closest prior art to claim 11 is Moore.

	Regarding Claim 11, please refer to the discussion of Moore in the rejection of claim 11 in the Final Office Action dated 01/19/2022. 

	Furthermore, regarding the amended limitations, Moore teaches:
	- evaluating capacitance variations provided by the plurality of electrodes (40) (See paragraph [0083], lines 1-4 and the last two lines) using an electronic control unit (450) (See Applicant’s page 7, lines 5-8. The Examiner is interpreting the structure corresponding to the claimed electronic control unit as being a digital central processing unit, and structural equivalents thereof, in accordance with interpretation under 112(f), as discussed in the above “Claim Interpretation” section)  (See paragraph [0087], lines 9-13 and paragraph [0088], last six lines: The Examiner is interpreting the electronics as necessarily including a structure equivalent to the claimed electronic control unit).

Moore does not explicitly teach:
	wherein 
	the capacitance variations evaluated by the electronic control unit (450) are a function of an effective distance between two electrodes (40), wherein said effective distance is calculated as a ratio between the distance between said two electrodes (40) and a sheet resistance of the resistive layer (20).
	None of the other cited prior art teaches this limitation so as to render it obvious in combination with the relied upon references. In particular, the prior art, as a whole, does not teach or render obvious an electronic control unit that evaluates capacitance variations that is a function of the claimed ratio, as part of a method of detecting a touch event on a fabric sensor that has the particular claimed structure. Therefore, none of the cited prior art, either alone or in combination, explicitly teaches or renders obvious all of the limitations of the claim.

	


	Applicant’s FIG. 1 and associated description illustrates the claimed method of detecting a touch event on a fabric sensor (10) (See page 7, lines 23-25) (See FIG. 1: since the figures show the claimed structures that are provided, and the description further describes these structures, the disclosure supports a method of detecting touch by providing the structure shown in FIG. 1, and performing the disclosed detection, as further described below), the method comprising:
	- providing a fabric layer (30) on the fabric sensor (10) (See FIGS. 1 and 4, illustrating the claimed structures in parenthesis);
	- providing a layer (20) of a highly resistive material coating, the resistive coating layer (20) coating the fabric layer (30) (See page 4, lines 13-15) (See FIGS. 1 and 4, illustrating the claimed structures in parenthesis);
	- providing a plurality of electrodes (40) superimposed to the fabric layer (30), the plurality of electrodes (40) being electrically coupled with the layer (20) of resistive material coating (See page 4, lines 17-19) (See FIGS. 1 and 4, illustrating the claimed structures in parenthesis);
	- evaluating capacitance variations provided by the plurality of electrodes (40) using an electronic control unit (450) (FIG. 4) (See page 4, lines 20-23);
	- determining a touch event as a function of capacitance variations provided by the plurality of electrodes (40) (See page 7, lines 23-25), wherein 
	the capacitance variations evaluated by the electronic control unit (450) are a function of an effective distance between two electrodes (40), wherein said effective distance is calculated as a ratio between the distance between said two electrodes (40) and a sheet resistance of the resistive layer (20) (See page 6, lines 14-19).

	Claims 12 and 13 depend on claim 11, and are therefore allowed for the reasons discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered and are persuasive.	
	Applicant argues (Remarks, pages 6-7) that the claims are allowable due to the inclusion of allowable subject from now canceled dependent claim 17 into independent claims 1 and 11. The Examiner agrees for the above reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692